Citation Nr: 1315300	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial disability rating for a right knee disorder, evaluated during the appeal period as 10 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from July 2004 to December 2005.           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.         

The Board notes that it has reviewed the Veteran's claims file, to include documents of record that have been included in his virtual VA folder.  No relevant evidence has been added to the claims file by the RO since the statement of the case (SOC) dated in January 2010.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand necessary so that additional development and medical inquiry may be conducted into the Veteran's claim for an initial rating higher than 10 percent for her right knee disorder.  

The Veteran underwent VA compensation examination in October 2009.  In her February 2010 substantive appeal, she indicated that she had been "taking medication for this condition and the condition has worsened."  Moreover, in a March 2013 statement of record, the Veteran's representative indicates that her disorder may have worsened since the examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition).  The representative also implies that medical evidence pertaining to the right knee may be outstanding.  The most recent treatment records in the claims file are dated in May 2006.  

Based on this background, the Board finds additional development and medical inquiry warranted.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims folder any relevant outstanding VA treatment records, particularly any records reflecting treatment of the Veteran's service-connected right knee.  If no such records exist, the claims file should be documented accordingly.

2.  Schedule the Veteran for an appropriate VA examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this Remand.  The examiner is asked to provide a report addressing the current state of the Veteran's right knee.  

The examiner should particularly note whether the Veteran has ankylosis, recurrent subluxation, lateral instability, dislocated cartilage, tibia or fibula impairment, genu recurvatum, and should specify range of motion on flexion and extension, and the extent to which pain on motion affects the measurements.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2012).  

Please also consider and refer to the Veteran's competent and credible lay statements of record describing any symptoms she may experience that relate to the right knee disorder.   

3.  Review the medical report requested above to ensure that the Remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a supplemental SOC and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



